ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_JUD_01_PO_00_FR.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                            (BOLIVIA v. CHILE)

                         PRELIMINARY OBJECTION


                      JUDGMENT OF 24 SEPTEMBER 2015




                              2015
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)

                         EXCEPTION PRÉLIMINAIRE


                        ARRÊT DU 24 SEPTEMBRE 2015




5 CIJ1084.indb 1                                        18/05/16 14:13

                                                Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                              (Bolivia v. Chile), Preliminary Objection, Judgment,
                                           I.C.J. Reports 2015, p. 592




                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                                (Bolivie c. Chili), exception préliminaire, arrêt,
                                           C.I.J. Recueil 2015, p. 592




                                                                                 1084
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157276-6




5 CIJ1084.indb 2                                                                        18/05/16 14:13

                                              24 SEPTEMBER 2015

                                                  JUDGMENT




                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)
                      PRELIMINARY OBJECTION




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)
                     EXCEPTION PRÉLIMINAIRE




                                              24 SEPTEMBRE 2015

                                                   ARRET




5 CIJ1084.indb 3                                                  18/05/16 14:13

                                                                                          592




                                           TABLE DES MATIÈRES

                                                                                   Paragraphes

                 Qualités                                                                1-14
                     I. Contexte                                                        15-17
                     II. Aperçu général des positions des Parties                       18-24
                 III. Objet du différend                                                25-36
                 IV. Point de savoir si les questions en litige devant la Cour entrent
                     dans les prévisions de l’article VI du pacte de Bogotá             37-53
                     V. Conclusion de la Cour concernant l’exception préliminaire       54-55
                 Dispositif                                                               56




                                                                                            4




5 CIJ1084.indb 137                                                                               18/05/16 14:13

                                                                                                  593




                                 COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2015                                                 2015
                                                                                                          24 septembre
                                                 24 septembre 2015                                        Rôle général
                                                                                                             no 153

                             OBLIGATION DE NÉGOCIER
                           UN ACCÈS À L’OCÉAN PACIFIQUE
                                               (BOLIVIE c. CHILI)




                                        EXCEPTION PRÉLIMINAIRE


                    Géographie — Contexte historique — Demandes de la Bolivie — Compétence
                 fondée sur l’article XXXI du pacte de Bogotá — Argument du Chili selon lequel la
                 Cour n’a pas compétence par l’effet de l’article VI du pacte.
                    Objet du différend devant être défini par la Cour — Parties ne définissant pas le
                 différend de la même manière — Cour ne souscrivant pas à la définition faite par
                 le Chili — Question de savoir si la Bolivie a droit à un accès souverain à la mer
                 n’ayant pas été soumise à la Cour — Nul besoin que la Cour se prononce sur le
                 statut juridique du traité de paix de 1904 — Différend ayant un double objet —
                 Question de savoir si le Chili a l’obligation de négocier de bonne foi un accès sou‑
                 verain de la Bolivie à la mer — Question de savoir si, le cas échéant, le Chili a
                 manqué à cette obligation — Emploi, dans l’arrêt, des expressions « accès souve‑
                 rain » et « négocier un accès souverain » étant sans incidence sur l’existence, la
                 nature ou le contenu d’une éventuelle obligation.
                    Examen du point de savoir si les questions en litige ont été « réglées » ou sont
                 « régies » par le traité de paix de 1904 — Régime de compétence établi par le pacte
                 de Bogotá — Article VI du pacte — Dispositions pertinentes du traité de paix de
                 1904 — Obligation de négocier qui incomberait au Chili n’étant pas abordée dans
                 le traité de paix de 1904 — Questions en litige n’étant pas des questions « réglées »
                 ou « régies », au sens de l’article VI du pacte, par le traité de paix de 1904 — Nul
                 besoin de rechercher, aux fins de l’affaire, s’il convient d’établir une distinction
                 entre les effets juridiques des termes « réglées » et « régies » — Nul besoin d’exami‑
                 ner les accords, la pratique diplomatique et les déclarations invoqués par la Bolivie.
                    Argument subsidiaire de la Bolivie selon lequel l’exception du Chili n’a pas un
                 caractère exclusivement préliminaire — Argument subsidiaire de la Bolivie étant
                 sans objet — Question de savoir si une exception n’a pas un caractère exclusive‑
                 ment préliminaire devant être tranchée par la Cour — Cour n’étant pas empêchée
                 de statuer sur l’exception du Chili à ce stade.

                                                                                                     5




5 CIJ1084.indb 139                                                                                              18/05/16 14:13

                                   obligation de négocier un accès (arrêt)                       594

                   Rejet de l’exception préliminaire du Chili — Cour ayant compétence pour
                 connaître de la requête de la Bolivie.




                                                       ARRÊT

                 Présents : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                             Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
                             Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                             Gevorgian, juges ; M. Daudet, Mme Arbour, juges ad hoc ;
                             M. Couvreur, greffier.


                     En l’affaire relative à l’obligation de négocier un accès à l’océan Pacifique,
                     entre
                 l’Etat plurinational de Bolivie,
                 représenté par
                    S. Exc. M. Eduardo Rodríguez Veltzé, ancien président de la Bolivie, ancien
                       président de la Cour suprême de justice bolivienne, ancien doyen de la
                       faculté de droit de l’Université catholique de Bolivie à La Paz, ambassa-
                       deur extraordinaire et plénipotentiaire de l’Etat plurinational de Bolivie
                       auprès du Royaume des Pays-Bas,
                    comme agent ;
                    S. Exc. M. David Choquehuanca Céspedes, ministre des affaires étrangères de
                       l’Etat plurinational de Bolivie,
                    comme représentant de l’Etat ;
                    M. Mathias Forteau, professeur à l’Université Paris Ouest, Nanterre‑
                       La Défense, membre de la Commission du droit international,
                    M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
                       dad Autónoma de Madrid, membre de l’Institut de droit international,
                    Mme Monique Chemillier‑Gendreau, professeur émérite de droit public et de
                       sciences politiques à l’Université Paris Diderot,
                    M. Payam Akhavan, LL.M., S.J.D. (Harvard), professeur de droit internatio-
                       nal à l’Université McGill de Montréal, membre du barreau de l’Etat de
                       New York et du barreau du Haut‑Canada,
                    Mme Amy Sander, membre du barreau anglais,
                    comme conseils et avocats ;
                    M. Hector Arce, Attorney‑General de l’Etat plurinational de Bolivie et profes-
                       seur de droit constitutionnel à l’Universidad Mayor de San Andrés à La Paz,
                    M. Reymi Ferreira, ministre de la défense de l’Etat plurinational de Bolivie,
                    S. Exc. M. Juan Carlos Alurralde, vice‑ministre des affaires étrangères de
                       l’Etat plurinational de Bolivie,
                    M. Emerson Calderón, secrétaire général du bureau stratégique de reconnais-
                       sance des prétentions maritimes (DIREMAR) et professeur de droit inter-
                       national public à l’Universidad Mayor de San Andrés à La Paz,

                                                                                                      6




5 CIJ1084.indb 141                                                                                        18/05/16 14:13

                                  obligation de négocier un accès (arrêt)                    595

                     S. Exc. M. Sacha Llorenty, représentant permanent de la Bolivie auprès de
                        l’Organisation des Nations Unies à New York,
                     S. Exc. Mme Nardy Suxo, représentant permanent de la Bolivie auprès de
                        l’Office des Nations Unies à Genève,
                     M. Rubén Saavedra, représentant permanent de la Bolivie auprès de l’Union
                        des Nations sud‑américaines (UNASUR) à Quito,
                     comme conseillers ;
                     M. Carlos Mesa Gisbert, ancien président et vice‑président de la Bolivie,
                     comme envoyé spécial et porte‑parole ;
                     M. José Villarroel, DIREMAR, La Paz,
                     M. Osvaldo Torrico, DIREMAR, La Paz,
                     M. Farit Rojas Tudela, ambassade de Bolivie au Royaume des Pays‑Bas,

                     M. Luis Rojas Martínez, ambassade de Bolivie au Royaume des Pays‑Bas,

                     M. Franz Zubieta, bureau de l’Attorney‑General, La Paz,
                     comme conseillers techniques ;
                     Mme Gimena González,
                     Mme Kathleen McFarland,
                     comme conseillers adjoints,
                     et
                 la République du Chili,
                 représentée par
                    S. Exc. M. Felipe Bulnes Serrano, ancien ministre de la justice et de l’éduca-
                       tion de la République du Chili, ancien ambassadeur du Chili auprès des
                       Etats‑Unis d’Amérique, professeur de droit civil à la Pontificia Universi-
                       dad Católica de Chile,
                    comme agent ;
                    S. Exc. M. Heraldo Muñoz Valenzuela, ministre des affaires étrangères du
                       Chili,
                    comme représentant de l’Etat ;
                    M. Claudio Grossman, doyen, professeur de droit international, titulaire de la
                       chaire R. Geraldson, American University, faculté de droit de Washington,
                    S. Exc. Mme María Teresa Infante Caffi, ambassadeur du Chili auprès du
                       Royaume des Pays‑Bas, membre de l’Institut de droit international,
                    comme coagents ;
                    Sir Daniel Bethlehem, Q.C., barrister, membre du barreau d’Angleterre et du
                       pays de Galles, cabinet 20 Essex Street,
                    M. Pierre‑Marie Dupuy, professeur à l’Institut de hautes études inter­
                       nationales et du développement de Genève et à l’Université Paris II
                       (­Panthéon‑Assas), membre associé de l’Institut de droit international,
                    M. Ben Juratowitch, solicitor (Queensland, Angleterre et pays de Galles),
                       cabinet Freshfields Bruckhaus Deringer,
                    M. Harold Hongju Koh, professeur de droit international, titulaire de la
                       chaire Sterling, faculté de droit de l’Université de Yale, membre des bar-
                       reaux de New York et du district de Columbia,

                                                                                                7




5 CIJ1084.indb 143                                                                                   18/05/16 14:13

                                    obligation de négocier un accès (arrêt)                    596

                     Mme Mónica Pinto, professeur et doyen de la faculté de droit de l’Universidad
                        de Buenos Aires, Argentine,
                     M. Samuel Wordsworth, Q.C., membre des barreaux d’Angleterre et de Paris,
                        cabinet Essex Court Chambers,
                     comme conseils et avocats ;
                     S. Exc. M. Alberto van Klaveren Stork, ancien vice‑ministre des affaires
                        étrangères du Chili, professeur de relations internationales à l’Universidad
                        de Chile,
                     Mme Ximena Fuentes Torrijo, professeur de droit international public à
                        l’Universidad Adolfo Ibáñez et à l’Universidad de Chile,
                     M. Andrés Jana Linetzky, professeur à l’Universidad de Chile,
                     Mme Nienke Grossman, professeur à l’Université de Baltimore (Maryland),
                        membre des barreaux de l’Etat de Virginie et du district de Columbia,
                     Mme Kate Parlett, solicitor (Queensland, Angleterre et pays de Galles),
                     Mme Alexandra van der Meulen, avocat à la Cour (Paris) et membre du bar-
                        reau de l’Etat de New York,
                     Mme Callista Harris, solicitor (Nouvelle‑Galles du Sud),
                     Mme Mariana Durney, conseiller juridique au ministère des affaires étrangères
                        du Chili,
                     Mme María Alicia Ríos, ministère des affaires étrangères du Chili,
                     M. Juan Enrique Loyer, troisième secrétaire à l’ambassade du Chili au
                        Royaume des Pays‑Bas,
                     comme conseillers ;
                     M. Coalter G. Lathrop, Sovereign Geographic, membre du barreau de l’Etat
                        de Caroline du Nord,
                     comme conseiller technique,


                     La Cour,
                     ainsi composée,
                     après délibéré en chambre du conseil,
                     rend l’arrêt suivant :
                    1. Le 24 avril 2013, le Gouvernement de l’Etat plurinational de Bolivie
                 (dénommé ci‑après la « Bolivie ») a déposé au Greffe de la Cour une requête
                 introductive d’instance contre la République du Chili (dénommée ci‑après le
                 « Chili ») au sujet d’un différend « concernant l’obligation du Chili de négocier
                 de bonne foi et de manière effective avec la Bolivie en vue de parvenir à un
                 accord octroyant à celle‑ci un accès pleinement souverain à l’océan Pacifique ».
                    Dans sa requête, la Bolivie a indiqué qu’elle entendait fonder la compétence
                 de la Cour sur l’article XXXI du traité américain de règlement pacifique signé le
                 30 avril 1948, dénommé officiellement, aux termes de son article LX, le « pacte
                 de Bogotá » (et ci‑après ainsi désigné).
                    2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                 greffier a immédiatement communiqué la requête au Gouvernement du Chili ;
                 conformément au paragraphe 3 du même article, il en a également informé tous
                 les autres Etats admis à ester devant la Cour.
                    3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                 chacune d’elles a fait usage du droit que lui confère le paragraphe 3 de l’ar-

                                                                                                  8




5 CIJ1084.indb 145                                                                                     18/05/16 14:13

                                   obligation de négocier un accès (arrêt)                       597

                 ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire ; la Bolivie a
                 désigné à cet effet M. Yves Daudet et le Chili, Mme Louise Arbour.
                    4. Par ordonnance du 18 juin 2013, la Cour a fixé au 17 avril 2014 et au
                 18 février 2015, respectivement, les dates d’expiration du délai pour le dépôt du
                 mémoire de la Bolivie et du contre‑mémoire du Chili. La Bolivie a déposé son
                 mémoire dans le délai ainsi prescrit.
                    5. Se référant au paragraphe 1 de l’article 53 du Règlement de la Cour, les
                 Gouvernements du Pérou et de la Colombie ont respectivement demandé à
                 obtenir des exemplaires des pièces de procédure et des documents annexés en
                 l’affaire. Ayant consulté les Parties conformément à la disposition susvisée, le
                 président de la Cour a décidé d’accéder à ces demandes. Le greffier a dûment
                 communiqué ces décisions auxdits Gouvernements et aux Parties.
                    6. Le 15 juillet 2014, dans le délai prescrit au paragraphe 1 de l’article 79 du
                 Règlement, le Chili a soulevé une exception préliminaire d’incompétence de la
                 Cour. En conséquence, par ordonnance du 15 juillet 2014, le président, consta-
                 tant que la procédure sur le fond était suspendue en application du paragraphe 5
                 de l’article 79 du Règlement, et compte tenu de l’instruction de procédure V, a
                 fixé au 14 novembre 2014 la date d’expiration du délai dans lequel la Bolivie
                 pourrait présenter un exposé écrit contenant ses observations et conclusions sur
                 l’exception préliminaire soulevée par le Chili. La Bolivie a déposé un tel exposé
                 dans le délai ainsi fixé, et l’affaire s’est alors trouvée en état pour ce qui est de
                 l’exception préliminaire.
                    7. Sur les instructions données par la Cour en vertu de l’article 43 de son
                 Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá les notifi-
                 cations prévues au paragraphe 1 de l’article 63 du Statut. En application des
                 dispositions du paragraphe 3 de l’article 69 du Règlement, il a en outre adressé
                 la notification prévue au paragraphe 3 de l’article 34 du Statut à l’Organisation
                 des Etats américains (dénommée ci‑après l’« OEA »). Conformément au para-
                 graphe 3 de l’article 69 du Règlement, le greffier a communiqué les pièces de
                 procédure écrite à l’OEA et lui a demandé de lui faire savoir si elle entendait
                 présenter des observations écrites au sens de cette disposition. Il a par ailleurs
                 précisé que, la procédure ne portant à ce stade que sur la question de la compé-
                 tence, toutes observations écrites devraient être limitées à l’interprétation des
                 dispositions du pacte de Bogotá ayant trait à cette question. Le secrétaire géné-
                 ral de l’OEA a informé la Cour que cette organisation n’avait pas l’intention de
                 présenter de telles observations.


                    8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
                 après avoir consulté les Parties, a décidé que des exemplaires de l’exception pré-
                 liminaire et de l’exposé écrit sur cette exception seraient rendus accessibles au
                 public à l’ouverture de la procédure orale.
                    9. Des audiences publiques sur l’exception préliminaire soulevée par le Chili
                 ont été tenues du lundi 4 au vendredi 8 mai 2015, au cours desquelles ont été
                 entendus en leurs plaidoiries et réponses :
                 Pour le Chili :   S. Exc. M. Felipe Bulnes,
                                   Mme Mónica Pinto,
                                   Sir Daniel Bethlehem,
                                   M. Samuel Wordsworth,
                                   M. Pierre‑Marie Dupuy,
                                   M. Harold Hongju Koh.

                                                                                                    9




5 CIJ1084.indb 147                                                                                       18/05/16 14:13

                                   obligation de négocier un accès (arrêt)                        598

                 Pour la Bolivie : S. Exc. Eduardo Rodríguez Veltzé,
                                    M. Mathias Forteau,
                                    Mme Monique Chemillier‑Gendreau,
                                    M. Antonio Remiro Brotóns,
                                    M. Payam Akhavan.
                    10. A l’audience, des questions ont été posées aux Parties par des membres de
                 la Cour, auxquelles il a été répondu oralement et par écrit, dans le délai fixé par
                 le président conformément au paragraphe 4 de l’article 61 du Règlement de la
                 Cour. Conformément à l’article 72 du Règlement, chacune des Parties a présenté
                 des observations sur les réponses écrites fournies par la Partie adverse.

                                                           *
                     11. Dans la requête, la demande ci‑après a été formulée par la Bolivie :
                         « Pour les raisons exposées ci‑dessus, la Bolivie prie respectueusement la
                       Cour de dire et juger que :
                       a) le Chili a l’obligation de négocier avec la Bolivie en vue de parvenir à
                          un accord octroyant à celle‑ci un accès pleinement souverain à
                          l’océan Pacifique ;
                       b) le Chili a manqué à cette obligation ;
                       c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière
                          prompte et formelle, dans un délai raisonnable et de manière effective, afin
                          d’octroyer à la Bolivie un accès pleinement souverain à l’océan Pacifique. »
                  12. Dans le mémoire, les conclusions ci‑après ont été présentées au nom du
                 Gouvernement de la Bolivie :
                          « Pour les raisons exposées dans ce mémoire, tout en se réservant le droit
                       de compléter, préciser ou modifier les présentes conclusions, la Bolivie prie
                       la Cour de dire et juger que :
                       a) le Chili a l’obligation de négocier avec la Bolivie en vue de parvenir à
                           un accord octroyant à celle‑ci un accès pleinement souverain à l’océan
                           Pacifique ;
                       b) le Chili a manqué à cette obligation ; et
                       c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière
                           prompte et formelle, dans un délai raisonnable et de manière effective, afin
                           d’octroyer à la Bolivie un accès pleinement souverain à l’océan Pacifique. »
                   13. Les conclusions ci‑après ont été présentées au nom du Gouvernement du
                 Chili dans l’exception préliminaire :
                          « Pour les motifs exposés dans les chapitres précédents, le Chili prie res-
                       pectueusement la Cour de dire et juger que :
                          la demande présentée par la Bolivie à l’encontre du Chili ne relève pas de
                       la compétence de la Cour. »
                    Les conclusions ci‑après ont été présentées au nom du Gouvernement de la
                 Bolivie dans l’exposé écrit contenant ses observations et conclusions sur l’excep-
                 tion préliminaire :
                         « En conséquence, la Bolivie prie respectueusement la Cour de :
                       a) rejeter l’exception d’incompétence soulevée par le Chili ;

                                                                                                    10




5 CIJ1084.indb 149                                                                                        18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                      599

                      b) dire et juger que la demande présentée par la Bolivie relève de sa com-
                         pétence. »
                    14. Dans la procédure orale sur l’exception préliminaire, les conclusions
                 ci‑après ont été présentées par les Parties :
                 Au nom du Gouvernement du Chili,
                 à l’audience du 7 mai 2015 :
                         « La République du Chili prie respectueusement la Cour de dire et juger
                       que la demande présentée par la Bolivie à l’encontre du Chili ne relève pas
                       de la compétence de la Cour. »
                 Au nom du Gouvernement de la Bolivie,
                 à l’audience du 8 mai 2015 :
                        « [L]’Etat plurinational de Bolivie prie respectueusement la Cour de :
                      a) rejeter l’exception d’incompétence soulevée par le Chili ;
                      b) dire et juger que la demande présentée par la Bolivie relève de sa com-
                         pétence. »

                                                          *
                                                      *       *


                                                  I. Contexte

                    15. Située en Amérique du Sud, la Bolivie est bordée au sud-ouest par
                 le Chili, à l’ouest par le Pérou, au nord et à l’est par le Brésil, au sud‑est
                 par le Paraguay et au sud par l’Argentine. Elle ne possède pas de littoral.
                 Le Chili, quant à lui, a une frontière terrestre commune avec le Pérou au
                 nord, la Bolivie au nord‑est et l’Argentine à l’est. A l’ouest, sa côte conti-
                 nentale fait face à l’océan Pacifique.
                    16. Le Chili et la Bolivie obtinrent leur indépendance de l’Espagne en
                 1818 et en 1825, respectivement. A l’époque, la Bolivie possédait un littoral
                 de plusieurs centaines de kilomètres le long de l’océan Pacifique. Le
                 10 août 1866, les deux Etats signèrent un traité de limites territoriales éta-
                 blissant entre eux une « ligne de démarcation de frontières » qui séparait
                 leurs territoires côtiers voisins. Cette ligne fut confirmée en tant que ligne
                 frontière dans le traité de limites que la Bolivie et le Chili signèrent le
                 6 août 1874. En 1879, le Chili déclara la guerre au Pérou et à la Bolivie,
                 déclenchant ainsi la guerre dite du Pacifique, au cours de laquelle il occupa
                 le territoire côtier bolivien. Les hostilités entre la Bolivie et le Chili s’ache-
                 vèrent en 1884 avec la signature, à Valparaíso, d’une convention d’armis-
                 tice. Cet instrument prévoyait notamment que le Chili continuerait
                 d’administrer la région côtière. La Bolivie, en conséquence de ces événe-
                 ments, perdit le contrôle de son littoral pacifique. En 1895, les deux Etats
                 signèrent un accord de cession territoriale, qui n’entra cependant jamais en
                 vigueur. Celui‑ci comprenait des dispositions devant permettre à la Bolivie
                 de recouvrer un accès à la mer, sous réserve que le Chili acquît la souverai-

                                                                                                11




5 CIJ1084.indb 151                                                                                    18/05/16 14:13

                                    obligation de négocier un accès (arrêt)                                  600

                 neté sur certains territoires. Le 20 octobre 1904, les Parties signèrent un
                 traité de paix et d’amitié (ci‑après le « traité de paix de 1904 »), qui mit offi-
                 ciellement fin à la guerre du Pacifique entre la Bolivie et le Chili. Conformé-
                 ment à cet instrument, entré en vigueur le 10 mars 1905, l’intégralité du
                 territoire côtier bolivien revint au Chili, et la Bolivie se vit accorder un droit
                 de transit commercial dans les ports chiliens. Certaines dispositions du
                 traité de paix de 1904 sont reproduites ci‑après 1 (voir le paragraphe 40).
                    17. Depuis la conclusion du traité de paix de 1904, les deux Etats ont
                 fait un certain nombre de déclarations et ont eu plusieurs échanges diplo-
                 matiques au sujet de la situation de la Bolivie par rapport à l’océan Paci-
                 fique (voir les paragraphes 19 et 22 ci‑après).


                                  II. Aperçu général des positions des Parties

                   18. Dans sa requête introductive d’instance et dans son mémoire, la
                 Bolivie prie la Cour de dire et juger que
                     « a) le Chili a l’obligation de négocier avec la Bolivie en vue de parve-
                          nir à un accord octroyant à celle‑ci un accès pleinement souverain
                          à l’océan Pacifique ;
                       b) le Chili a manqué à cette obligation ;
                       c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière
                          prompte et formelle, dans un délai raisonnable et de manière effec-
                          tive, afin d’octroyer à la Bolivie un accès pleinement souverain à
                          l’océan Pacifique. » (Voir les paragraphes 11 et 12 ci‑dessus.)
                    19. Afin d’étayer l’existence de l’obligation de négocier qu’elle allègue
                 et le manquement à celle‑ci, la Bolivie s’appuie sur des « accords, [une]
                 pratique diplomatique et [une] série de déclarations attribuables [aux]
                 plus hauts représentants [du Chili] ». Selon elle, la plupart de ces événe-
                 ments ont eu lieu entre la conclusion du traité de paix de 1904 et 2012.
                    20. Dans sa requête, la Bolivie entend fonder la compétence de la Cour
                 sur l’article XXXI du pacte de Bogotá, qui se lit comme suit :
                          « Conformément au paragraphe 2 de l’article 36 du Statut de la
                       Cour internationale de Justice, les Hautes Parties contractantes en ce
                       qui concerne tout autre Etat américain déclarent reconnaître comme
                       obligatoire de plein droit, et sans convention spéciale tant que le pré-
                       sent traité restera en vigueur, la juridiction de la Cour sur tous les dif-
                       férends d’ordre juridique surgissant entre elles et ayant pour objet : a)
                       l’interprétation d’un traité ; b) toute question de droit international ;
                       c) l’existence de tout fait qui, s’il était établi, constituerait la violation
                       d’un engagement international ; d) la nature ou l’étendue de la répara-
                       tion qui découle de la rupture d’un engagement international. »

                    1 La langue originale du traité de paix de 1904 est l’espagnol. Toutes les dispositions de

                 cet instrument qui sont citées dans le présent arrêt ont été traduites en français par le Greffe.

                                                                                                              12




5 CIJ1084.indb 153                                                                                                   18/05/16 14:13

                                   obligation de négocier un accès (arrêt)                   601

                    21. La Bolivie et le Chili sont tous deux parties au pacte de Bogotá, qui
                 a été adopté le 30 avril 1948. Le Chili l’a ratifié le 21 août 1967 et a déposé
                 son instrument de ratification le 15 avril 1974 ; la Bolivie l’a ratifié le
                 14 avril 2011 et a déposé son instrument de ratification le 9 juin de la
                 même année.
                    Lorsque la Bolivie a signé le pacte de Bogotá en 1948, puis lorsqu’elle
                 l’a ratifié en 2011, elle a formulé une réserve à l’article VI. Cet article dis-
                 pose que
                       « [l]es procédures [énoncées dans le pacte] ne pourront … s’appliquer
                       ni aux questions déjà réglées au moyen d’une entente entre les par-
                       ties, ou d’une décision arbitrale ou d’une décision d’un tribunal inter-
                       national, ni à celles régies par des accords ou traités en vigueur à la
                       date de la signature du présent Pacte ».
                     La réserve de la Bolivie était ainsi libellée :
                          « La délégation de la Bolivie formule une réserve en ce qui concerne
                       l’article VI, car elle estime que les procédures pacifiques peuvent éga-
                       lement s’appliquer aux différends relatifs à des questions résolues par
                       arrangement entre les parties, lorsque pareil arrangement touche aux
                       intérêts vitaux d’un Etat. »
                 Le Chili a élevé une objection contre cette réserve. Cette dernière ayant été
                 retirée le 10 avril 2013, la Bolivie précise que, à la date de l’introduction de
                 l’instance, le 24 avril 2013, aucune réserve excluant la compétence de la
                 Cour formulée par l’une ou l’autre Partie n’était en vigueur. Le Chili ne
                 conteste pas ce point et déclare que le retrait de la réserve de la Bolivie a
                 eu pour effet de faire entrer en vigueur le pacte de Bogotá entre les Parties.
                    22. Dans son exception préliminaire, le Chili affirme que, par l’effet de
                 l’article VI du pacte de Bogotá, la Cour n’a pas compétence en vertu de
                 l’article XXXI de ce même instrument pour se prononcer sur le différend
                 soumis par la Bolivie. Il soutient que les questions en litige dans la pré-
                 sente affaire sont la souveraineté territoriale et la nature de l’accès de la
                 Bolivie à l’océan Pacifique. Se référant à l’article VI du pacte de Bogotá,
                 il fait valoir que ces questions ont été réglées au moyen d’une entente,
                 énoncée dans le traité de paix de 1904, et qu’elles demeurent régies par ce
                 traité, qui était en vigueur à la date de la signature du pacte. Selon le
                 Chili, les « accords, [la] pratique diplomatique et [les] déclarations » invo-
                 qués par la Bolivie (voir le paragraphe 19 ci-dessus) portent, « en subs-
                 tance, sur la même question réglée et régie par le traité [de paix de 1904] ».
                    23. La Bolivie considère que l’exception préliminaire du Chili est
                 « manifestement dépourvue de fondement » car il y est fait « une interpré-
                 tation erronée de l’objet du différend » qui oppose les Parties. La Bolivie
                 affirme que le différend a pour objet l’existence d’une obligation incom-
                 bant au Chili de négocier de bonne foi un accès souverain de la Bolivie à
                 l’océan Pacifique et le manquement à ladite obligation. Selon elle, cette
                 obligation existe indépendamment du traité de paix de 1904. En consé-
                 quence, la Bolivie fait valoir que les questions en litige en la présente

                                                                                              13




5 CIJ1084.indb 155                                                                                  18/05/16 14:13

                                obligation de négocier un accès (arrêt)                    602

                 espèce ne constituent pas des questions réglées ou régies par le traité de
                 paix de 1904, au sens de l’article VI du pacte de Bogotá, et que la Cour a
                 compétence en vertu de l’article XXXI de ce dernier.

                                                        *
                                                    *       *

                    24. Dans son exception préliminaire, le Chili fait essentiellement valoir
                 que l’objet de la demande de la Bolivie entre dans les prévisions de l’ar-
                 ticle VI du pacte de Bogotá. La Cour observe toutefois que la question
                 que le Chili considère comme étant exclue de sa compétence par l’effet de
                 cet article (voir le paragraphe 22 ci-dessus) ne correspond pas à l’objet du
                 différend tel que la Bolivie l’a décrit (voir le paragraphe 23 ci‑dessus). En
                 conséquence, il est nécessaire pour la Cour de commencer par exposer ses
                 propres vues concernant l’objet du différend et de parvenir à ses propres
                 conclusions à ce sujet. Elle se penchera ensuite sur le point de savoir si les
                 questions en litige sont des questions « réglées » ou « régies » par le traité
                 de paix de 1904.


                                          III. Objet du différend

                    25. Le paragraphe 1 de l’article 40 du Statut de la Cour et le para-
                 graphe 1 de l’article 38 de son Règlement imposent au demandeur d’indi-
                 quer dans sa requête ce qui constitue selon lui l’« objet du différend » ; la
                 requête doit également indiquer la « nature précise de la demande » (para-
                 graphe 2 de l’article 38 du Règlement de la Cour ; Compétence en matière
                 de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J.
                 Recueil 1998, p. 448, par. 29).
                    26. C’est cependant à la Cour qu’il appartient de définir, sur une base
                 objective, l’objet du différend qui oppose les parties, c’est-à-dire de « cir-
                 conscrire le véritable problème en cause et de préciser l’objet de la de­
                 mande » (Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
                 p. 262, par. 29 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
                 C.I.J. Recueil 1974, p. 466, par. 30). A cette fin, la Cour examine la posi-
                 tion des deux parties, « tout en consacrant une attention particulière à la
                 formulation du différend utilisée par le demandeur » (Compétence en
                 matière de pêcheries (Espagne c. Canada), compétence de la Cour,
                 arrêt, C.I.J. Recueil 1998, p. 448, par. 30 ; voir également Différend terri‑
                 torial et maritime (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2007 (II), p. 848, par. 38). La Cour rappelle que, aux termes
                 de son Règlement, la requête doit indiquer les « faits et moyens sur les-
                 quels [la] demande repose », et le mémoire, contenir un exposé des « faits
                 sur lesquels [celle‑ci] est fondée » (paragraphe 2 de l’article 38 et para-
                 graphe 1 de l’article 49, respectivement). Pour identifier l’objet du diffé-
                 rend, la Cour se fonde sur la requête, ainsi que sur les exposés écrits et
                 oraux des parties. Elle tient notamment compte des faits que le deman-

                                                                                            14




5 CIJ1084.indb 157                                                                                18/05/16 14:13

                                obligation de négocier un accès (arrêt)                    603

                 deur invoque à l’appui de sa demande (voir Essais nucléaires (Australie
                 c. France), arrêt, C.I.J. Recueil 1974, p. 263, par. 30 ; Essais nucléaires
                 (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 467, par. 31 ;
                 Compétence en matière de pêcheries (Espagne c. Canada), compétence de
                 la Cour, arrêt, C.I.J. Recueil 1998, p. 449, par. 31 ; p. 449‑450, par. 33).

                                                      **
                    27. Dans sa requête, la Bolivie indique que le différend qui l’oppose au
                 Chili porte sur « l’obligation du Chili de négocier de bonne foi et de
                 manière effective avec la Bolivie en vue de parvenir à un accord octroyant
                 à celle‑ci un accès pleinement souverain à l’océan Pacifique ». Elle précise
                 également que « [l]’objet du différend réside dans a) l’existence de cette
                 obligation, b) le manquement à cette obligation par le Chili et c) le devoir
                 du Chili de se conformer à ladite obligation ». Le mémoire de la Bolivie
                 va dans le même sens (voir le paragraphe 18 ci‑dessus).
                    28. Le Chili affirme que la demande de la Bolivie a pour objet la sou-
                 veraineté territoriale et la nature de l’accès de la Bolivie à l’océan Paci-
                 fique. Il ne conteste pas que, dans sa requête, la Bolivie a présenté sa
                 demande comme ayant trait à une obligation de négocier. Cependant, il
                 soutient que cette obligation imposerait en réalité de mener des négocia-
                 tions dont le résultat — l’octroi à la Bolivie d’un accès souverain à l’océan
                 Pacifique — serait prédéterminé, seuls les détails de cet accès souverain,
                 tels que l’étendue et l’emplacement du territoire concerné, étant matière à
                 négociations. Selon le Chili, la Bolivie ne cherche donc pas à mener des
                 négociations ouvertes fondées sur des échanges de bonne foi mais des
                 négociations dont le résultat aurait été prédéterminé par voie judiciaire.
                 Le Chili estime que cette prétendue obligation de négocier devrait être
                 considérée comme un « moyen … artificiel » de mettre en œuvre le droit
                 allégué de la Bolivie à un accès souverain à l’océan Pacifique.
                    29. Le Chili allègue également que la Bolivie ne pourrait se voir
                 octroyer un accès souverain à la mer qu’au moyen de la revision ou de
                 l’annulation du traité de paix de 1904. En effet, toute négociation débou-
                 chant sur l’octroi de pareil accès modifierait la répartition de la souverai-
                 neté territoriale entre les Parties et la nature de l’accès de la Bolivie à la
                 mer dont celles‑ci sont convenues dans cet instrument. Le Chili fait donc
                 valoir que, par sa requête, la Bolivie cherche à obtenir que « soit revisé
                 l’arrangement, conclu en 1904, concernant la souveraineté territoriale et
                 la nature de son accès à la mer ».
                    30. La Bolivie rétorque que le Chili dénature le différend qui fait l’ob-
                 jet de sa requête. Elle souligne qu’elle demande à la Cour, dans cette
                 requête, de conclure que le Chili a l’obligation de négocier un accès sou-
                 verain à la mer. Selon elle, la question du résultat de ces négociations et
                 celle des modalités précises de l’accès souverain ne sont pas du ressort de
                 la Cour, mais doivent faire l’objet d’un futur accord que les Parties négo-
                 cieront de bonne foi. La Bolivie ajoute qu’il n’existe aucun différend
                 concernant la validité du traité de paix de 1904, dont elle ne cherche pas,

                                                                                            15




5 CIJ1084.indb 159                                                                                18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                     604

                 en la présente instance, à obtenir la revision ou l’annulation. Elle estime
                 que l’obligation de négocier qu’elle allègue existe indépendamment de cet
                 instrument et parallèlement à celui‑ci.

                                                       **
                    31. La Cour observe que, conformément au paragraphe 2 de l’ar-
                 ticle 38 du Règlement, la requête indique les faits et moyens sur lesquels
                 repose la demande. A l’appui de son affirmation, selon laquelle il existe
                 une obligation de négocier un accès souverain à la mer, la Bolivie se
                 réfère, dans sa requête, à des « accords », à une « pratique diplomatique »
                 et à « une série de déclarations attribuables [aux] plus hauts représentants
                 [du Chili] ». Elle y soutient également que le Chili — contrairement à la
                 position qu’il avait lui-même adoptée — a par la suite rejeté et nié l’exis-
                 tence de ladite obligation, en 2011 et 2012, et qu’il a manqué à cette obli-
                 gation. Dans sa requête, la Bolivie n’invoque pas le traité de paix de 1904
                 en tant que source de droits ou d’obligations pour l’une ou l’autre Partie,
                 pas plus qu’elle ne demande à la Cour de se prononcer sur le statut juri-
                 dique de cet instrument. Telle qu’elle se présente, la requête porte donc
                 sur un différend relatif à l’existence d’une obligation de négocier un accès
                 souverain à la mer et au manquement à cette obligation.
                    32. Selon le Chili, la Cour devrait écarter la présentation du différend
                 faite par la Bolivie dans la requête, au motif que celle-ci masquerait le
                 véritable objet de la demande de la Bolivie, c’est‑à‑dire la souveraineté
                 territoriale et la nature de l’accès de la Bolivie à l’océan Pacifique. Ainsi
                 que la Cour l’a relevé par le passé, les requêtes qui lui sont soumises
                 portent souvent sur un différend particulier qui s’est fait jour dans le
                 cadre d’un désaccord plus large entre les parties (Application de la conven‑
                 tion internationale sur l’élimination de toutes les formes de discrimination
                 raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2011 (I), p. 85‑86, par. 32 ; voir également Actions
                 armées frontalières et transfrontalières (Nicaragua c. Honduras), compé‑
                 tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 91‑92, par. 54 ; Personnel
                 diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amé‑
                 rique c. Iran), arrêt, C.I.J. Recueil 1980, p. 19‑20, par. 36‑37). La Cour
                 considère que, même si l’on peut supposer que l’accès souverain à
                 l’océan Pacifique constitue l’objectif ultime de la Bolivie, il convient d’éta-
                 blir une distinction entre cet objectif et le différend lié, mais distinct, qui
                 lui a été présenté dans la requête ; celui-ci réside dans la question de savoir
                 si le Chili a l’obligation de négocier un accès souverain de la Bolivie à la
                 mer et, dans l’hypothèse où cette obligation existerait, si le Chili y a man-
                 qué. Dans sa requête, la Bolivie ne demande pas à la Cour de dire et juger
                 qu’elle a droit à pareil accès.
                    33. S’agissant de l’assertion du Chili suivant laquelle l’objet du différend
                 est formulé de manière artificielle dans la requête, au motif que la décision
                 sollicitée par la Bolivie donnerait lieu à des négociations dont le résultat
                 serait prédéterminé par voie judiciaire et à une modification du traité de

                                                                                              16




5 CIJ1084.indb 161                                                                                  18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                    605

                 paix de 1904, la Cour rappelle que la Bolivie ne lui demande pas de dire
                 qu’elle a droit à un accès souverain à la mer, ni de se prononcer sur le statut
                 juridique dudit traité. En outre, si la présente affaire devait être examinée
                 au fond, la Cour serait amenée, au vu de la demande de la Bolivie, à se
                 pencher sur les argumentations respectives des Parties concernant l’exis-
                 tence, la nature et le contenu de l’obligation alléguée de négocier un accès
                 souverain. Même à supposer, arguendo, que la Cour conclue à l’existence
                 de pareille obligation, il ne lui appartiendrait pas de prédéterminer le résul-
                 tat de toute négociation qui se tiendrait en conséquence de cette obligation.
                    34. A la lumière de ce qui précède, la Cour conclut que l’objet du dif-
                 férend réside dans la question de savoir si le Chili a l’obligation de négo-
                 cier de bonne foi un accès souverain de la Bolivie à l’océan Pacifique et,
                 dans l’affirmative, si le Chili a manqué à cette obligation.

                                                       *
                    35. La Cour rappelle que les demandes que la Bolivie a formulées dans
                 sa requête et les conclusions présentées dans son mémoire se rapportent à
                 une « obligation de négocier … en vue de parvenir à un accord octroyant
                 à celle-ci un accès pleinement souverain à l’océan Pacifique ». La Bolivie
                 a affirmé à maintes reprises que le Chili avait l’« obligation de négocier un
                 accès souverain à la mer ». Le Chili a également utilisé, dans ses exposés
                 écrits et oraux, les termes d’« accès souverain à la mer ».
                    Lorsqu’un membre de la Cour a demandé à chacune des Parties de
                 préciser quel était, selon elle, le sens de l’expression « accès souverain à la
                 mer », la Bolivie a répondu que la question de « l’existence et [du] contenu
                 précis » de l’obligation alléguée de négocier pareil accès ne devait pas être
                 tranchée au stade préliminaire de l’instance mais lors de la phase de l’exa-
                 men au fond. Le Chili, quant à lui, a répondu que la Bolivie avait, dans
                 sa requête et son mémoire, employé l’expression « accès souverain à la
                 mer » pour désigner le transfert ou la cession à la Bolivie d’un territoire
                 chilien, et que cette expression revêtait le même sens dans son exception
                 préliminaire.
                    36. Compte tenu de ces observations faites par les Parties, la Cour sou-
                 ligne que l’emploi, dans le présent arrêt, des expressions « accès souve-
                 rain » et « négocier un accès souverain » ne saurait être interprété comme
                 reflétant ses vues quant à l’existence, à la nature ou au contenu d’une
                 prétendue obligation de négocier incombant au Chili.


                      IV. Point de savoir si les questions en litige devant la Cour
                     entrent dans les prévisions de l’article VI du pacte de Bogotá

                    37. La Cour commencera par présenter le régime de compétence établi
                 par le pacte de Bogotá. Elle rappelle que cet instrument contient un cer-
                 tain nombre de dispositions relatives au règlement judiciaire des diffé-
                 rends. Aux termes de l’article XXXI, les parties au pacte reconnaissent la

                                                                                             17




5 CIJ1084.indb 163                                                                                 18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                      606

                 juridiction obligatoire de la Cour à l’égard de tous les différends d’ordre
                 juridique surgissant entre elles et portant sur les questions énumérées
                 dans ce même article (voir le paragraphe 20 ci‑dessus).
                   38. Les autres dispositions pertinentes du pacte de Bogotá sont les
                 articles VI et XXXIII. Ainsi que cela a déjà été indiqué, l’article VI pré-
                 voit que
                       « [l]es procédures [énoncées dans le pacte] ne pourront … s’appliquer
                       ni aux questions déjà réglées au moyen d’une entente entre les par-
                       ties, ou d’une décision arbitrale ou d’une décision d’un tribunal inter-
                       national, ni à celles régies par des accords ou traités en vigueur à la
                       date de la signature du présent pacte ».
                 Quant à l’article XXXIII du pacte, il se lit comme suit : « Au cas où les
                 parties ne se mettraient pas d’accord sur la compétence de la Cour au sujet
                 du litige, la Cour elle‑même décidera au préalable de cette question. »
                    39. En application de l’article VI du pacte de Bogotá, si la Cour devait
                 conclure, au vu de l’objet du différend tel qu’elle l’a défini au paragraphe 34
                 ci‑dessus, que les questions en litige entre les Parties sont des questions
                 « déjà réglées au moyen d’une entente entre les parties » ou « régies par des
                 accords ou traités en vigueur » au 30 avril 1948, elle n’aurait pas, au regard
                 du pacte de Bogotá, la compétence requise pour se prononcer sur le fond
                 de l’affaire. En conséquence, la Cour va rechercher si les questions en litige
                 sont des questions « réglées » ou « régies » par le traité de paix de 1904.
                    40. La Cour rappellera ci‑après certaines dispositions du traité de paix
                 de 1904, en vigueur au 30 avril 1948. L’article premier de cet instrument a
                 rétabli des relations de paix et d’amitié entre la Bolivie et le Chili, et mis fin
                 au régime instauré par la convention d’armistice de Valparaíso de 1884.
                    L’article II du traité de paix de 1904 est ainsi libellé : « Par le présent
                 traité, il est reconnu que les territoires occupés par le Chili en vertu de
                 l’article 2 de la convention d’armistice du 4 avril 1884 appartiennent plei-
                 nement et à titre perpétuel au Chili. »
                    Cet article se poursuit en effectuant la délimitation de la frontière entre
                 les deux Etats et en établissant la procédure de démarcation applicable.
                    A l’article III, les Parties sont convenues de la construction, aux frais
                 du Chili, d’une voie de chemin de fer reliant le port d’Arica au plateau de
                 La Paz.
                    L’article VI du traité se lit comme suit :
                          « La République du Chili reconnaît à la Bolivie, à titre perpétuel,
                       le droit de transit commercial le plus complet et inconditionnel sur
                       son territoire et dans ses ports situés sur le Pacifique.
                          Les deux Gouvernements conviendront, par des actes spéciaux,
                       d’une méthode permettant d’assurer, sans préjudice de leurs intérêts
                       fiscaux respectifs, la mise en œuvre de ce qui précède. »
                     L’article VII prévoit que
                       « [l]a République de Bolivie aura le droit d’établir des postes doua-
                       niers dans les ports qu’elle désignera aux fins de ses échanges com-

                                                                                                18




5 CIJ1084.indb 165                                                                                    18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                     607

                      merciaux. Elle désigne dès à présent à cette fin les ports d’Antofagasta
                      et d’Arica.
                         Les postes douaniers veilleront à ce que les marchandises en tran-
                      sit soient directement acheminées de l’embarcadère à la gare, puis
                      chargées et transportées jusqu’aux douanes boliviennes dans des
                      wagons fermés et scellés, accompagnées du bordereau de transport
                      indiquant le nombre et le poids des colis ainsi que leurs désignation,
                      numéro et contenu, qui sera remis contre accusé de réception. »
                   Quant aux articles VIII, IX, X et XI, ils régissent certains aspects des
                 échanges commerciaux entre les Parties, ainsi que des questions doua-
                 nières et le transit de marchandises. Enfin, par les articles IV et V, le Chili
                 a pris d’autres engagements financiers en faveur de la Bolivie.

                                                       **
                    41. Selon le Chili, l’article VI du pacte de Bogotá exclut incontestable-
                 ment le présent différend de la compétence de la Cour. Le Chili fait valoir
                 que cette disposition avait pour but d’empêcher que les procédures de règle-
                 ment des différends énoncées dans cet instrument, et notamment les voies
                 de recours judiciaires, puissent être utilisées « afin de rouvrir des questions
                 déjà réglées entre les parties au pacte par une décision judiciaire internatio-
                 nale ou par un traité » (citant Différend territorial et maritime (Nicaragua
                 c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II),
                 p. 858, par. 77).
                    42. Il allègue qu’une distinction doit être établie entre les deux branches
                 de l’article VI, estimant qu’une question est « réglée » au moyen d’une entente
                 si elle a été résolue par celle‑ci, tandis qu’une question est « régie » par un
                 traité si le traité en question réglemente la relation existant entre les parties
                 concernant cette question. Le Chili conclut que, dans le cas d’espèce, la sou-
                 veraineté territoriale et la nature de l’accès de la Bolivie à l’océan Pacifique
                 sont des questions tant « réglées » que « régies » par le traité de paix de 1904.
                    43. A cet égard, le Chili affirme tout d’abord que l’article II du traité
                 de paix de 1904 constitue un règlement territorial global entre les deux
                 Etats et que, partant, la question de la souveraineté territoriale est une
                 question réglée et régie par cette disposition. Le Chili soutient également
                 que cet article a les composantes matérielles suivantes :
                          « Premièrement, il traite de la souveraineté chilienne sur ce qui
                       avait été, jusqu’à la guerre du Pacifique de 1879, le département boli-
                       vien du littoral. Deuxièmement, il délimite la frontière entre les deux
                       Etats, du sud au nord, dans le secteur des provinces chiliennes
                      d’­
                      ­  Antofagasta et de Tarapacá. Troisièmement, il délimite, d’un
                      ­commun accord entre le Chili et la Bolivie, la ligne frontière dans le
                       secteur de Tacna et d’Arica. Quatrièmement, il prévoit la démarca-
                       tion de la frontière dans son intégralité. »
                    44. Deuxièmement, le Chili soutient que la question de la nature de
                 l’accès de la Bolivie à la mer est une question réglée et régie par les

                                                                                               19




5 CIJ1084.indb 167                                                                                   18/05/16 14:13

                                obligation de négocier un accès (arrêt)                     608

                 articles VI et VII du traité de paix de 1904, qui ont respectivement trait
                 au droit de transit commercial perpétuel de la Bolivie et au droit de
                 celle-ci d’établir des postes douaniers dans les ports chiliens.
                    45. Troisièmement, le Chili affime que les articles III à XI — et, plus
                 particulièrement, les articles VI et VII — énoncent des ententes et engage-
                 ments conventionnels régissant certains éléments cruciaux pour l’avenir
                 des relations entre les Parties.
                    46. Le Chili conclut de ce qui précède que le libellé du traité de paix
                 de 1904 ne laisse subsister aucun doute quant au fait que la « souveraineté
                 territoriale » et la « nature de l’accès de la Bolivie à l’océan Pacifique »
                 sont des questions réglées et régies par cet instrument.

                                                       *
                    47. La Bolivie, pour sa part, affirme que sa demande est fondée sur le
                 fait que
                     « le Chili a, indépendamment du traité de 1904, consenti à négocier
                     avec la Bolivie en vue d’octroyer à celle‑ci un accès souverain à
                     l’océan Pacifique. C’est parce que cette question n’avait pas été
                     « réglée » par le traité de 1904 que les deux Parties sont par la suite
                     convenues de négocier à cette fin. » (Les italiques sont dans l’original.)
                 La Bolivie soutient que les Parties ont négocié au sujet de cette question
                 qui demeurait pendante jusqu’à ce que, en 2011, le Chili répudie son obli-
                 gation de négocier. Elle ajoute que celui‑ci doit se conformer à son obli-
                 gation de négocier un accès souverain de la Bolivie à l’océan Pacifique et
                 qu’il ne saurait raisonnablement invoquer le traité de paix de 1904 pour
                 prétendre que l’article VI du pacte de Bogotá fait obstacle à la compé-
                 tence de la Cour.
                    48. Bien que souscrivant à la description du but de l’article VI faite par
                 le Chili (voir le paragraphe 41 ci-dessus), la Bolivie considère que la
                 manière dont celui‑ci interprète cette disposition est trop large. En outre,
                 elle fait valoir que le Chili ne tire aucune conclusion pratique de la dis-
                 tinction qu’il établit entre les deux branches de cet article. A cet égard,
                 elle fait référence à l’affaire du Différend territorial et maritime (Nicara‑
                 gua c. Colombie), dans laquelle la Cour a jugé que,
                     « dans les circonstances propres à [l’]espèce, aucune distinction quant
                     aux effets juridiques n’[était] à faire, aux fins de l’application de l’ar-
                     ticle VI du pacte, entre une question « réglée » et une question « régie »
                     par le traité de 1928. Compte tenu de ce qui précède, la Cour utilisera
                     dans la suite de l’arrêt le mot « réglée ». » (Différend territorial et
                     maritime (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
                     C.I.J. Recueil 2007 (II), p. 848, par. 39.)
                 La Bolivie estime que, dans la présente affaire, il n’existe pas non plus de
                 différence substantielle entre les termes « réglée » et « régie » aux fins de
                 l’application de l’article VI du pacte.

                                                                                             20




5 CIJ1084.indb 169                                                                                 18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                     609

                    49. La Bolivie fait valoir que, quand bien même l’interprétation
                 chilienne des deux branches de l’article VI devrait être retenue, il convien-
                 drait néanmoins de rejeter l’exception du Chili étant donné que le traité
                 de paix de 1904 n’a pas pu régler un différend qui n’existait pas à cette date
                 et qu’il ne saurait régir des questions telles que celles qu’elle a soulevées,
                 questions qui n’entraient pas dans les prévisions de cet instrument. Elle
                 soutient que, en décrivant de manière erronée sa demande comme ayant
                 trait à la « souveraineté territoriale et à la nature de son accès à la mer »
                 — et non à « l’existence de l’obligation, à laquelle le Chili a consenti, de
                 négocier un accès souverain à l’océan Pacifique, et [au] non‑respect de
                 cette obligation », ainsi qu’elle l’a définie dans sa requête et son mémoire —,
                 le Chili conclut à tort que les questions en litige en la présente espèce sont
                 des questions « réglées et régies par le traité de paix de 1904 » et que la
                 Bolivie cherche simplement à « reviser ou annuler » cet instrument.

                                                         **
                    50. Ainsi que la Cour l’a établi ci‑dessus, l’objet du différend est la ques-
                 tion de savoir si le Chili a l’obligation de négocier de bonne foi un accès
                 souverain de la Bolivie à l’océan Pacifique et, dans l’affirmative, si le Chili
                 a manqué à cette obligation (voir le paragraphe 34 ci‑dessus). Les disposi-
                 tions du traité de paix de 1904 citées au paragraphe 40 ne traitent ni
                 expressément ni implicitement de la question d’une obligation qui incom-
                 berait au Chili de négocier avec la Bolivie un accès souverain à l’océan Paci-
                 fique. En conséquence, la Cour considère que les questions en litige ne sont
                 ni « réglées au moyen d’une entente entre les parties, ou d’une décision
                 arbitrale ou d’une décision d’un tribunal international », ni « régies par des
                 accords ou traités en vigueur à la date de la signature du [pacte de
                 Bogotá] », au sens de l’article VI du pacte de Bogotá. Cette conclusion
                 s’impose indépendamment du point de savoir si, comme le soutient le
                 Chili, les deux branches de l’article VI ont une portée différente (voir le
                 paragraphe 42 ci-dessus). En conséquence, la Cour ne juge pas nécessaire,
                 dans les circonstances de la présente espèce, de déterminer s’il y a lieu de
                 faire une distinction entre les effets juridiques de ces deux branches.
                    51. La Cour rappelle que les Parties ont présenté leurs vues respectives
                 sur les « accords, [la] pratique diplomatique et … [les] déclarations » invo-
                 qués par la Bolivie pour étayer sa demande au fond (voir les para-
                 graphes 19 et 22 ci‑dessus). Elle considère que, aux fins de se prononcer
                 sur la question de sa compétence, il n’est ni nécessaire ni approprié d’exa-
                 miner ces éléments.

                                                         *
                                                     *        *

                   52. Ainsi qu’il a déjà été indiqué, le Chili soutient, dans ses conclusions,
                 que la Cour devrait se déclarer incompétente (voir le paragraphe 14 ci-­
                 dessus). La Bolivie, quant à elle, demande à la Cour, dans ses conclusions,

                                                                                              21




5 CIJ1084.indb 171                                                                                  18/05/16 14:13

                                 obligation de négocier un accès (arrêt)                      610

                 de rejeter l’exception d’incompétence soulevée par le Chili (voir le para-
                 graphe 14 ci-dessus). A titre subsidiaire, la Bolivie allègue que, si la Cour
                 examinait l’exception du Chili sur la base de l’objet du différend tel que
                 défini par celui-ci, alors ladite exception constituerait une réfutation de son
                 argumentation au fond et, partant, n’aurait pas un caractère exclusivement
                 préliminaire. Comme indiqué plus haut, la Cour ne souscrit pas à la défini-
                 tion de l’objet du différend faite par le Chili (voir le paragraphe 34). L’ar-
                 gument subsidiaire de la Bolivie est donc sans objet.
                    53. La Cour rappelle cependant qu’il lui appartient de déterminer si,
                 dans les circonstances de l’espèce, une exception est dépourvue de carac-
                 tère exclusivement préliminaire au sens du paragraphe 9 de l’article 79 de
                 son Règlement. En pareille hypothèse, la Cour doit s’abstenir de retenir
                 ou de rejeter l’exception au stade préliminaire, mais réserver sa décision à
                 cet égard pour la suite de la procédure. En la présente affaire, elle consi-
                 dère cependant qu’elle dispose de tous les éléments requis pour statuer sur
                 l’exception du Chili et qu’elle est en mesure d’établir si les questions en
                 litige sont des questions « réglées » ou « régies » par le traité de paix
                 de 1904 sans trancher le différend, ou certains de ses éléments, au fond
                 (Différend territorial et maritime (Nicaragua c. Colombie), exceptions pré‑
                 liminaires, arrêt, C.I.J. Recueil 2007 (II), p. 852, par. 51). La Cour en
                 conclut qu’elle n’est pas empêchée de se prononcer sur l’exception du
                 Chili au présent stade de la procédure.

                                  V. Conclusion de la Cour concernant
                                        l’exception préliminaire

                    54. Au vu de l’objet du différend tel qu’il a été défini plus haut (voir le
                 paragraphe 34 ci‑dessus), la Cour conclut que les questions en litige ne sont
                 pas des questions « déjà réglées au moyen d’une entente entre les parties, ou
                 d’une décision arbitrale ou d’une décision d’un tribunal international », ou
                 « régies par des accords ou traités en vigueur à la date de la signature du [pacte
                 de Bogotá] ». En conséquence, l’article VI ne fait pas obstacle à la compétence
                 que lui confère l’article XXXI du pacte de Bogotá. L’exception préliminaire
                 d’incompétence soulevée par le Chili doit donc être écartée.
                    55. Conformément au paragraphe 9 de l’article 79 du Règlement de
                 la Cour, celle‑ci fixera par ordonnance les délais pour la suite de la
                 ­procédure.

                                                          *
                                                      *       *
                     56. Par ces motifs,
                     La Cour,
                     1) Par quatorze voix contre deux,
                     Rejette l’exception préliminaire soulevée par la République du Chili ;

                                                                                                22




5 CIJ1084.indb 173                                                                                    18/05/16 14:13

                                  obligation de négocier un accès (arrêt)                    611

                     pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada, Tomka,
                       Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, Sebu-
                       tinde, MM. Bhandari, Robinson, Gevorgian, juges ; M. Daudet, juge ad hoc ;
                     contre : M. Gaja, juge ; Mme Arbour, juge ad hoc ;
                     2) Par quatorze voix contre deux,
                   Dit qu’elle a compétence, sur la base de l’article XXXI du pacte de
                 Bogotá, pour connaître de la requête déposée par l’Etat plurinational de
                 Bolivie le 24 avril 2013.
                     pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada, Tomka,
                       Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, Sebu-
                       tinde, MM. Bhandari, Robinson, Gevorgian, juges ; M. Daudet, juge ad hoc ;
                     contre : M. Gaja, juge ; Mme Arbour, juge ad hoc.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt-quatre septembre deux mille quinze, en trois
                 exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de l’Etat plurinational
                 de Bolivie et au Gouvernement de la République du Chili.


                                                                          Le président,
                                                                 (Signé) Ronny Abraham.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                    M. le juge Bennouna joint une déclaration à l’arrêt ; M. le juge
                 ­ ançado Trindade joint à l’arrêt l’exposé de son opinion individuelle ;
                 C
                 M. le juge Gaja joint une déclaration à l’arrêt ; Mme la juge ad hoc Arbour
                 joint à l’arrêt l’exposé de son opinion dissidente.


                                                                            (Paraphé) R.A.
                                                                            (Paraphé) Ph.C.




                                                                                              23




5 CIJ1084.indb 175                                                                                  18/05/16 14:13

